Citation Nr: 0713417	
Decision Date: 05/07/07    Archive Date: 05/17/07	

DOCKET NO.  05-26 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic arthritis of the right temporal mandibular 
joint (TMJ).



REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from January 1964 to 
January 1966.  He had combat service in the Republic of 
Vietnam.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota, which confirmed and continued a 
longstanding 10 percent evaluation for post traumatic 
arthritis of the right TMJ.  

Although this remains the issue on appeal, the Board notes 
that, consistent with the veteran's complaints of chronic 
myofascial pain attributable to the original shell fragment 
wounds which resulted in a fractured jaw and TMJ disability, 
the RO granted the veteran a separate allowance of service 
connection for headaches with a 50 percent evaluation late in 
the pendency of this appeal in January 2007.  This 
represented a proper allowance of an analogous rating to 
separately compensate the veteran's chronic and often 
prostrating pain attributable to his TMJ disability.  

However, this allowance was somewhat inexplicably made 
effective from the October 2006 statement of the veteran 
which questioned his pre-existing 10 percent allowance for 
range of motion of the jaw, because it failed to address the 
facial pain attributable to his war wound.  The Board would 
point out that the veteran filed his initial claim for an 
increased evaluation for his service-connected TMJ disability 
in January 2004, and the fact that each and every dental 
examination provided during the pendency of this appeal 
clearly identified significant facial pain related to the 
initial war wound.  While the issue of an earlier effective 
date has not been perfected for appeal to the Board, it is 
associated with the pending claim for increase, and the Board 
would request the RO to re-examine and readdress the 
effective date initially assigned in the decision allowing 
the veteran a separate compensable evaluation for myofascial 
pain (headaches) attributable to service-connected head wound 
residuals.  

FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  Separate and apart from a 10 percent evaluation for range 
of motion of TMJ articulation, the veteran has been awarded 
separate compensable evaluations of 10 percent for a 
disfiguring scar of the right face, a 10 percent evaluation 
by analogy to a fifth cranial nerve injury for a retained 
foreign body in the right maxilla, and a 50 percent 
evaluation for an analogous rating to headaches for 
myofascial pain directly attributable to previously service-
connected disability of the right TMJ.  

3.  Apart from the above noted evaluations for associated 
pain, disfigurement and nerve injury, TMJ range of motion at 
all times during the pendency of the appeal has been measured 
between 31 to 40 mm.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
loss of range of motion of the mandible attributable to 
service-connected post traumatic arthritis of the right 
temporal mandibular joint have not been met.  38 U.S.C.A. 
§§1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§4.1, 
4.3, 4.7, 4.10, 4.14, 4.20, 4.149, Diagnostic Codes 9903, 
9904, 9905 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was not provided VCAA notice prior to the initial 
adverse rating decision now on appeal from April 2004.  
However, he was subsequently provided multiple proper VCAA 
formal notices during the lengthy pendency of this appeal, 
including in February 2005, June 2005, January 2006, and 
October 2006.  

These notifications properly informed the veteran of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised that he submit any relevant evidence 
in his possession.  At no time during the pendency of this 
appeal did the veteran submit any evidence supporting his 
claim other than routine statements of argument.  In January 
2006, he wrote that he had no evidence to submit and 
requested no further VA examination.  

It is clear from a review of he claims folder that all 
relevant evidence has been collected for review.  The veteran 
has been provided multiple competent VA examinations with 
diagnostic studies, each of which is adequate for rating 
purposes.  Despite the fact that the veteran was not provided 
VCA a notice prior to the initial adverse rating decision on 
appeal, the Board finds that all relevant evidence available 
has been collected for review and that there remains no 
outstanding evidence which has not been collected.  Under the 
circumstances, the Board can find no particular prejudice to 
the veteran in proceeding with an appellate disposition of 
his claim.  38 U.S.C.A. §§5102, 5103, 5103A, 5107; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The 1945 Schedule for Rating Disabilities (Schedule) is used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identified the 
various disabilities.  38 U.S.C.A. §1155; 38 C.F.R. §4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. §4.7.  Any reasonable doubt regarding degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. §4.3.  The basis of disability evaluations is the 
ability of the body as a whole, with the psyche, or a system 
or organ of the body to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§4.10.

The evaluation of the same disability under various diagnoses 
is to be avoided.  This is the rule against pyramiding of 
compensable disability evaluations.  38 C.F.R. §4.14.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. §4.20.

The veteran's post traumatic right TMJ arthritis has 
historically been evaluated under 38 C.F.R. §4.150, the 
schedule of ratings for dental and oral conditions.  If the 
bones of the mandible are ununited, then moderate disability 
warrants a 10 percent evaluation, and severe disability 
warrants a 30 percent evaluation.  38 C.F.R. §4.150, 
Diagnostic Code 9903.

If the bones of the mandible are not ununited, but there is 
malunion of the bones, slight displacement warrants a non-
compensable evaluation, moderate displacement warrants a 10 
percent evaluation, and severe displacement warrants a 20 
percent evaluation.  38 C.F.R. §4.150, Diagnostic Code 9904.

When TMJ articulation has limited motion, motion limited from 
31 to 40 mm warrants a 10 percent evaluation, from 21 to 30 
mm warrants a 20 percent evaluation, and from 11 to 20 mm 
warrants a 30 percent evaluation.  If lateral excursion of 
TMJ articulation is limited from zero to 4 mm, a 10 percent 
evaluation is warranted.  38 C.F.R. §4.150, Diagnostic Code 
9905.


Analysis:  Service medical records reveal that in July 1965, 
the veteran sustained multiple wounds to the chest, head, and 
right arm when a hand grenade was thrown into the trench he 
was occupying.  He was treated during service and completed 
his enlistment.  Following service separation and VA 
examination, the RO granted service connection for post-
traumatic arthritis of the right TMJ with a 100 percent 
convalescent rating from service separation, and a stabilized 
10 percent evaluation effective from May 1966.  He was also 
provided a 10 percent evaluation for disfiguring scar of the 
right face and a noncompensable evaluation for mild right 
upper lip hypalgesia.  [Other injuries to the right arm, 
chest and upper abdomen are not discussed in this decision.]  
These evaluations remained in effect for many years until the 
veteran filed a claim for increase in January 2004, giving 
rise to this appeal.

A March 2004 VA dental examination noted that cranial nerves 
II through XII were grossly intact, but there was very 
noticeable bilateral masseter muscle hypertrophy.  There was 
a 1 cm scar below the right mandible and a 1 cm scar on the 
right cheek.  Upon muscle palpitation, there was right 
greater than left masseter pain and sternocleidomastoid area 
pain.  Maximum mandibular opening was 34 mm, with right and 
left lateral excursion of 5 mm.  The veteran's jaw could be 
physically opened from 34 to 44 mm, but this resulted in 
significant pain.  The diagnoses were myofascial pain of the 
right and left masseters and sternocleidomastoid muscles, and 
limited mandibular opening secondary to myofascial pain of 
the masseter muscles.

An August 2006 VA dental examination essentially duplicated 
the results of the earlier examination.  Cranial nerves were 
intact, but there was notable bilateral masseteric muscle 
hypertrophy, and right greater than left masseter muscle 
pain.  Maximum mandibular opening was 42 mm, with left and 
right lateral excursion of 6 mm.  A palpable clicking of the 
right TMJ occurred at approximately 32 mm of opening.  

X-ray studies revealed the TMJ's, right greater than left, 
had some degenerative changes, with flattening on the 
anterior and superior aspect bilaterally, with evidence of 
radio opaque material in the right side of the face.  The 
antegonial notch on the right mandible was accentuated and 
appeared to be the area where the jaw had previously been 
fractured.  There was a nice cortication of this region, and 
there was no lucency associated with the mandible or maxilla 
which revealed any pathologic process.  

Again, the diagnoses were TMJ, internal derangement, and 
myofascial pain.  This VA dentist specifically wrote that in 
his opinion the veteran should be established with a dentist 
for fabrication of an orthosis (stabilization implants) which 
would help with his TMJ disorder problems.  He also wrote 
that physical therapy would be of benefit, and that he should 
have restorations done before this was accomplished. The 
report also included a statement indicating that the 
veteran's service trauma had resulted in all current 
disability, including myofascial problems.  

In December 2006, the veteran was provided a neurological 
examination which essentially resulted in an opinion that the 
veteran's myofascial pain was related to his right TMJ 
dysfunction.  

In consideration of the evidence compiled during the pendency 
of the appeal, the RO recharacterized the previously service-
connected mild right upper lip hypalgesia by analogy to a 
fifth cranial nerve injury, "with metallic artifact in the 
right maxilla," and granted a 10 percent evaluation in place 
of the pre-existing noncompensable evaluation.  

More importantly, and in consideration of the veteran's 
consistent complaints of jaw and/or head pain associated with 
his shell fragment wounds resulting in TMJ disability, and in 
light of consistent clinical opinions establishing that the 
veteran's chronic myofascial pain was directly attributable 
to his service-connected war wound, the RO granted service 
connection, using an analogous rating for headaches, and 
assigned the maximum schedular evaluation of 50 percent, in 
consideration of the veteran's chronic myofascial pain.  This 
analogous rating is described at 38 C.F.R. §4.124a, 
Diagnostic Code 8100, as very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  

Overall, during the pendency of this appeal, the veteran's 
combined VA disability evaluation has been increased from 30 
percent to 80 percent.

With respect to evaluation of the veteran's right TMJ 
arthritis, and understanding that other symptomatology has 
been evaluated separately, the Board concurs with the RO's 
rating actions in confirming and continuing the longstanding 
10 percent evaluation, which is separately based upon 
objectively measured range of motion of the mandible.  

The evidence on file reveals that the veteran sustained a 
fracture, but that it is well healed with no pathological 
process.  Neither nonunion or malunion of the mandible is 
established by competent diagnostic or x-ray study.  Range of 
motion of the mandible has consistently been measured during 
the pendency of the appeal from 30 to 42 mm, with pain at and 
beyond 32 mm.  The lateral excursion was 5 mm left and right 
in 2004, and 6 mm left and right in 2006.  

Under Diagnostic Code 9905, the longstanding 10 percent 
evaluation is the appropriate evaluation for this aspect of 
the veteran's residual TMJ disability.  To warrant the next 
higher 20 percent evaluation, TMJ articulation would have to 
be clinically established as limited to only 21 to 30 
millimeters, or there would have to be evidence of severe 
displacing malunion of the mandible, neither of which is 
established in the evidence on file.  

Accordingly, and in consideration of other significant 
allowances made during the pendency of this appeal, the Board 
finds that no increase is warranted beyond the currently 
assigned 10 percent evaluation with respect to measurable 
range of motion of the veteran's mandible.

ORDER

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic arthritis of the right temporal mandibular 
joint is denied.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


